NOTICE OF ALLOWABILITY
This is the first Office action on the merits based on the 17/194,800 application filed on 03/08/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed on 03/08/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/26/2021 and 11/30/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,545,535, U.S. Patent Number 9,849,330, U.S. Patent Number 10,265,573, and U.S. Patent Number 10,940,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Neustel (Registration Number 41,221) on 06/13/2022.

The application has been amended as follows:
In claim 9, line 2, “an exercise machine a rail” has been replaced with --- an exercise machine having a rail ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is applicant’s U.S. Patent Number 9,545,535, U.S. Patent Number 9,849,330, U.S. Patent Number 10,265,573, and U.S. Patent Number 10,940,359.  Corresponding nonstatutory double patenting rejections that would have been made in the instant application have been pre-emptively obviated by applicant’s terminal disclaimer filed on 03/18/2021.
In addition, the prior art of record (Hartman (US 8,249,714); Solow (US 2008/0248935)) fails to teach or render obvious an inclination device in combination with all of the elements and structural and functional relationships as claimed and further including:
a plurality of first brackets extending upwardly from near a first side of the support structure and a plurality of second brackets extending upwardly from near a second side of the support structure (claim 1);
a carriage movably positioned upon the rail, wherein the carriage is adapted to be movable along the rail (claim 9); and
wherein the lift assembly is comprised of: a lower lift arm having a first end and a second end, wherein the first end of the lower lift arm is pivotally connected to the base; and an upper lift arm having a first end and a second end, wherein the first end of the upper lift arm is pivotally connected to the second end of the lower lift arm, and wherein the second end of the upper lift arm is connected to the support structure near the second end of the support structure (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784